Marshall, Ch. J.
delivered the opinion of the couft to the following effect.
The questions intended to be submitted to the court were, 1st. Whether the marshal was bound to serve this process as soon as he reasonably could; and, 2. *192Whether the service of such process would have made fiampson liable iti case he had paid over the .money after such service. ' On these points the. court- has no douht; But the. case ’13 imperfectly stated.. It does not appear that the plaintiff has sustained any' loss by the neglect of the officer to serve the process, and for this reason
The judgment is affirmed.